Title: From George Washington to John Carlyle, 8 October 1755
From: Washington, George
To: Carlyle, John



To Major John Carlyle, of Fairfax County.
[Fredericksburg, 8 October 1755]

From the concurring Accounts from Will’s-Creek, we have reason to believe, that a greater number of men is wanting than what we are able to Muster at present: it would therefore be advisable to order a Troop of Horse of your County, to hold themselves in Readiness to March at an hours warning, in case they should receive such Orders from Lord Fairfax, with whom I expect to be, as soon as the distance &c. can possibly admit. I am &c.

G:W.


It would be advisable, if they do come, to bring eight or ten Days provision with them.
Fredericksburgh: October 8th 1755.

